Severability and Duration of Appropriations Rider Concerning
Frozen Poultry Regulations
A provision in the Departm ent o f Agriculture appropriations legislation for Fiscal Year 1996, providing
that a regulation otherwise rendered inoperative could be put into effect if a revised version of
the regulation submitted by the Secretary of Agriculture was received and approved by two commit­
tees o f Congress, violates the constitutional separation o f powers by purporting to provide for
the legislative enactm ent o f a regulation without bicameral passage and presentment, as required
by Article I o f the Constitution.
This unconstitutional provision is severable from the remainder o f the section and statute in which
it is contained, so that the section’s prohibition against the use o f appropriated funds to implement
the subject regulation, and its provision that the regulation may not take effect absent authorizing
legislation, are both constitutionally enforceable.
All provisions o f the section, including its prohibition against the regulation taking effect absent future
authorizing legislation, are limited in duration to the 1996 Fiscal Year.

June 4, 1996
M e m o r a n d u m O p in io n
De p a r t m e n t

fo r th e
of

G en er a l Coun sel

A g r ic u l t u r e

This responds to your letter of March 13, 1996, requesting the views of this
Office regarding section 726 of the Agriculture, Rural Development, Food and
Drug Administration, and Related Agencies Appropriations Act, 1996, Pub. L.
No. 104-37, 109 Stat. 299, 332 (1995) (“ the Act” ). Specifically, you have asked
(1) whether section 726 is unconstitutional in whole or in part; (2) if it is unconsti­
tutional only in part, whether the constitutionally sustainable portions are severable
from the unconstitutional portion, and therefore valid and effective; and (3) wheth­
er the sustainable provisions of section 726 constitute permanent or temporary
legislation.
Section 726 prohibits the use of fiscal year 1996 (“ FY 1996” ) appropriations
to implement or enforce a regulation promulgated by the Department of Agri­
culture (“ USDA” ) concerning the labeling of raw poultry products. See Use of
the Term “ Fresh” on the Labelling of Raw Poultry Products, 60 Fed. Reg. 44,396
(1995). It also sets forth conditions that must be met before that regulation may
legally “ take effect.” Section 726 provides as follows:
None of the funds appropriated or otherwise made available by
this Act may be used to develop compliance guidelines, implement
or enforce a regulation promulgated by the Food Safety and Inspec­
tion Service on August 25, 1995 (60 Fed. Reg. 44396): Provided,
That this regulation shall take effect only if legislation is enacted
into law which directs the Secretary of Agriculture to promulgate
such regulation, or the House Committee on Agriculture and the
232

Severability and Duration o f Appropriations Rider Concerning Frozen Poultry Regulations

Senate Committee on Agriculture, Nutrition and Forestry receive
and approve a proposed revised regulation submitted by the Sec­
retary of Agriculture.
109 Stat. at 332.'
In a statement made upon signing the Act, the President said, “ Section 726
raises constitutional concerns and I have therefore asked the Department of Justice
to advise me as to the validity and enforceability of that section.” 2 Pub. Papers
of William J. Clinton 1690, 1691 (Oct. 27, 1995). This opinion addresses the
constitutional concerns raised by the President and subsequently reiterated in your
specific request for an opinion.
We conclude that the final proviso of section 726 violates the constitutional
separation of powers by purporting to provide for the legislative enactment of
a regulation without bicameral passage and presentment, as required by Article
I of the Constitution. U.S. Const, art. I, §7; INS v. Chadha, 462 U.S. 919, 952
(1983). We further conclude that this unconstitutional proviso is severable from
the remainder of the section and the statute, so that section 726’s prohibition
against the use of appropriated funds to implement the subject regulation, and
its provision that the regulation may not take effect absent authorizing legislation,
are both constitutionally enforceable. Finally, we conclude that all provisions of
section 726, including its prohibition against the regulation taking effect absent
future authorizing legislation, are limited in duration to the 1996 Fiscal Year.
DISCUSSION
1. Enactm ent o f R egulation by Com m ittee Action
When exercising its power to pass legislation, Congress must act in accordance
with the procedures established in Article I, Section 7 of the Constitution: passage
by both houses of Congress and presentment to the President for signature or
veto. Chadha, 462 U.S. at 951. In Chadha, the Supreme Court struck down a
statute that authorized either house of Congress, by passing a concurrent resolution
and without presentment to the President, to veto particular decisions by the Attor­
ney General. While acknowledging that Congress had the authority to achieve
that same ultimate result through the proper exercise of its legislative power, the
Court held the statute unconstitutional because Congress was exercising that au­
thority without following the bicameral passage and presentment procedures speci­
fied in Article I.
‘ We note that this section is not a model o f legislative clarity. For example, the proviso contains an internal
contradiction in that it provides that the poultry regulation promulgated by USDA in August 1995 “ shall take effect
only if” the House and Senate agricultural committees receive and approve a “ revised regulation’*— i.e., a different
regulation.

233

Opinions o f the O ffice o f Legal Counsel in Volume 20

By its terms, the final clause of section 726 provides that an otherwise inoper­
ative regulation proposed by USDA can be validated and enacted as a binding
regulation if it is approved by two named committees of Congress. Section 726
would thus authorize these congressional committees, acting independently of the
Congress as a whole and without presentment to the President, to enact a rule
that governs the actions and conduct of persons outside the legislative branch.
While the clause in question speaks in terms of allowing a regulation to “ take
effect,” the actual legal effect of the committees’ action would be essentially in­
distinguishable from the enactment of a law or statute.
Such legislative action cannot be validly accomplished by mere committees of
the Congress. Therefore, the “ committee approval” clause of section 726 is un­
constitutional under the fundamental principles expressed in Chadha. Like the onehouse legislative veto invalidated by that decision, section 726 violates Article
I’s specific requirements for the enactment of legislation. While Congress has
broad authority to grant, limit, or withhold appropriations, that power may not
be used — as it would be here— to circumvent the steps required by the Constitu­
tion for Congress to enact a law or regulation binding on persons outside the
legislative branch.
2. Severability
Although we conclude that the committee-approval clause of section 726 is in­
valid, the section’s primary clause barring the use of fiscal year 1996 appropria­
tions to implement or enforce the poultry regulation would present no constitu­
tional problem standing by itself. That raises the question whether the otherwise
valid restriction on the use of appropriations is severable from the unconstitutional
component of section 726.
In Alaska Airlines, Inc. v. B rock, 480 U.S. 678, 684 (1987), the Supreme Court
outlined the basic principle governing such severability determinations:
The standard for determining the severability of an unconstitu­
tional provision is well established: Unless it is evident that the
Legislature would not have enacted those provisions which are
within its power, independently of that which is not, the invalid
part may be dropped if what is left is fully operative as a law.
(internal quotations omitted). As the Court further explained, “ The final test [of
severability] . . . is the traditional one: the unconstitutional provision must be
severed unless the statute created in its absence is legislation that Congress would
not have enacted.” Id. at 685. S ee also 2 Norman J. Singer, Sutherland Statutory
Construction §44.06 (5th ed. 1992) (a portion of a statute that has been held
invalid may be severed, leaving the rest to operate, unless it is evident that the
234

Severability and Duration o f Appropriations Rider Concerning Frozen Poultry Regulations

legislature considered the valid and invalid portions to be “ conditions, consider­
ations, or compensations for each other” ). Only if the severance of the invalid
provision would result in the creation of a law that the legislature otherwise would
not have enacted should the entire statute be invalidated. Id. § 44.04.
Accordingly, the courts will generally presume that Congress intends the uncon­
stitutional portion of a statute to be severed from the remainder of that statute.
See Tilton v. Richardson, 403 U.S. 672, 684 (1971) (plurality opinion) (“ ‘The
cardinal principle of statutory construction is to save and not to destroy.’ ”
(quoting NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 30 (1937)).2 However,
that presumption may sometimes be overcome by persuasive indications that the
truncated statute remaining after severance would be incompatible with the inten­
tions of the legislature that enacted it. See Memorandum for the Attorney General,
from Walter Dellinger, Assistant Attorney General, Office of Legal Counsel, Re:
Legality o f Government Honoraria Ban Following U.S. v. National Treasury Em­
ployees Union (Feb. 26, 1996).

Significantly, on several occasions the Supreme Court has found congressional
control mechanisms that violate the bicameralism and presentment requirements
of Chadha to be severable from the constitutional portion of the statutes in ques­
tion. Chadha, 462 U.S. at 931-35; Alaska Airlines, 480 U.S. at 684-85. As the
Court explained in Alaska Airlines:
Congress could not have intended a constitutionally flawed provi­
sion to be severed from the remainder of the statute if the balance
of the legislation is incapable of functioning independently. . . .
This is not a concern, however, when the invalid provision is a
legislative veto, which b y its very nature is separate from the oper­
ation o f the substantive provisions o f [the] statute.
Id. (emphasis added) (citation omitted).

This Office has previously determined that an unconstitutional “ committee ap­
proval” provision similar to that at issue here is severable from other portions
of the statute. Exercise o f Transfer Authority under Section 110 ofH .J. Res. 370,
6 Op. O.L.C. 520 (1982). Citing a lengthy record of “ historical practice,” we
stressed (1) the general rule that severability is presumed unless there is evidence
that Congress would not have enacted the untainted provisions independent of
the tainted provision; (2) the absence of legislative history providing such evi­
dence; and (3) the long and continuous executive branch practice of proceeding
as though legislative veto provisions are invalid and treating them as requiring
only that the designated committees “ be consulted.” Id. at 521-23.
2 W e also note that the absence o f a severability clause in the subject legislation, which is the case here, does
not give rise to a presumption against severability. Alaska Airlines , 480 U.S. at 686.

235

Opinions o f the Office o f Legal Counsel in Volume 20

In a 1991 opinion, we similarly concluded that an unconstitutional legislative
veto clause was severable from the measure’s primary provision for accelerated
procurem ent of certain military supplies. Severability o f Legislative Veto P rovi­
sion, 15 Op. O.L.C. 49 (1991). There, we focused on the nature of the primary
substantive provision to which a legislative veto or similar legislative control
mechanism is attached. Quoting the Supreme Court’s Alaska Airlines opinion, 480
U.S. at 685, we considered whether the primary provision is “ so controversial
or so broad” that Congress would have been unwilling to enact it “ without a
strong oversight mechanism.” 15 Op. O.L.C. at 51. Where that is not the case,
and where the function of the legislative control mechanism is subordinate and
expendable in relation to the primary enactment, severability is warranted.
M easured against the foregoing standards, the unconstitutional committee ap­
proval clause appears properly severable from the remainder of section 726. Al­
though the text of the section is awkwardly worded, its primary prohibition against
the use o f FY 1996 funds to implement the regulation is not made dependent
or conditional upon the committee approval provision that follows it. The com­
mittee approval mechanism is one of two alternative preconditions to the regula­
tion “ tak[ing] effect” at a later time, but there is no indication that the primary
spending restriction was intended to be subordinate to the availability of those
mechanisms. Moreover, it is evident from the text that the spending restriction
clause is capable of functioning independently and workably — i.e., it would be
“ fully operative as a law” within the meaning of Alaska Airlines, 480 U.S. at
6 8 4 — when separated from the unconstitutional committee approval clause. Thus,
the text o f section 726 strongly supports a conclusion that the committee approval
provision is severable.
The legislative history of the Act, moreover, does not support the view that
Congress would have declined to enact the untainted portions of section 726 in
the absence of the tainted committee approval mechanism. Section 726 originated
as part of the Senate version o f the agricultural appropriations legislation. The
section was discussed at some length during a Senate floor debate on a motion
to strike the provision from the bill. 141 Cong. Rec. 25,569-84; 25,619-21 (1995).
That debate concentrated on the substantive merits of the fresh poultry regulation,
rather than on the precise legal effect of section 726. Although the debate con­
tained some statements touching on the measure’s purpose and effect, it provides
only limited evidence of the Senate’s understanding and intent.
Opponents of section 726 insisted that it was intended to stop the USDA regula­
tion from going into effect altogether.3 Proponents of section 726 offered a variety
o f perspectives. Responding to charges that the section would inappropriately
enact substantive legislation through an appropriations bill, the bill’s floor man­
ager, Senator Cochran, stated, “ I am not advocating legislation on this bill. I am
3 141 C ong. Rec. at 25,570-72 (remarks o f Sens. Boxer and Feinstein); id. at 25,620 ("T h e committee
am en d m en ts] would stop that rule from going into e ffect.") (remarks o f Sen. Boxer).

236

Severability and Duration o f Appropriations Rider Concerning Frozen Poultry Regulations

saying no funds shall be used to carry out this regulation.” 141 Cong. Rec. at

25,571 (emphasis added) (statement of Cong. Cochran). Statements by other pro­
ponents of section 726 generally reflected an intent to reject the pending poultry
regulation, while allowing for the proposal of a different one to be considered
by the agricultural committees or by the Congress.4
Additional specific commentary on section 726’s intended effect is found in
the Senate debate on the conference report on H.R. 1976, the bill that was enacted.
Just before final passage, a colloquy took place between Senator Cochran, the
Chairman o f the Appropriations Committee’s Subcommittee on Agriculture, and
Senator Bumpers, the Ranking Minority Member of that subcommittee. These sen­
ators were the respective floor managers for the legislation, and Senator Cochran
was the sponsor of the amendment that added section 726 to the bill.5 Referring
to the conference committee’s actions on the fresh poultry regulation provision,
Senator Bumpers stated:
I understand that, by including the Senate-passed bill provision in
the conference report, the conferees intended to prevent the final
rule which was promulgated on August 25, 1995, from taking ef­
fect, and also to prevent USDA from using any funds to implement
or enforce this regulation as promulgated. Is that my colleague’s
understanding as well?
141 Cong. Rec. at 27,744. Senator Cochran responded in relevant part as follows:
[T]his is my understanding of the effect of the conference commit­
tee’s action as well. As you may recall, the regulation as promul­
gated did not reflect the Department’s findings in scientific re­
search. . . . Therefore, the language of this act makes it clear that
the rule as published on August 25 shall never go into effect unless
the conditions of this statutory language is [sic] met. The burden
is now upon USDA to submit a regulation to the appropriate com­
mittees for approval which resolves these critical issues in a satis­
factory manner.
4 141 Cong. Rec. at 25,573-82 (remarks o f Sens. Lott, W arner, Cochran, Faircloth, Pryor, Bumpers, Helms, Heflin,
and Biden). For example, Senator Lott stated, “ The purpose o f the provision is to require that the Secretary of
Agriculture develop and implement a more reasonable regulation.” Id. at 25,573. Senator Faircloth said the measure
“ requir[es] the Department o f Agriculture to report back to Congress with a new rule regarding poultry labeling.”
Id. at 25,575. Senator Helms said the issue presented by the measure was “ whether the Senate should allow the
USDA to proceed with such unnecessary requirements.” Id. at 25,580.
5 As such, his remarks can be viewed as “ an authoritative guide to the statute's construction.” North Haven
BoardofEduc. v. Bell, 456 U.S. 512, 527 (1982).

237

Opinions o f the Office o f Legal Counsel in Volume 20

Id.6

The limited House debate touching on section 726 also occurred during consid­
eration o f the final conference committee report (141 Cong. Rec. at 27,796-812).
This arose in the context of a motion to recommit the overall bill for removal
o f section 726. The House debate was almost exclusively devoted to the merits
o f the frozen poultry regulation and did not address the relative significance of
the different components of section 726.
Considering the text of section 726 against the overall legislative history, it
is evident that Congress was strongly committed to barring the use of FY 1996
appropriations to implement the regulation and that this was the primary and pre­
dominant purpose underlying that section. The subsequent provision for the sub­
m ission of a substitute regulation to the agricultural committees for their approval
reflected a secondary and subordinate intent to allow USDA an opportunity to
issue a revised regulation, but only if it could be done on terms satisfactory to
Congress as a whole or the respective agricultural committees. Moreover, we find
no persuasive evidence that Congress intended the measure’s spending restriction
to be conditional or dependent upon the enforceability of the subordinate provision
for a committee-approved substitute regulation. Thus, the provision’s legislative
history tends to reinforce our conclusion that section 726’s valid spending restric­
tion is severable from the unconstitutional committee approval provision.
We also believe that the clause providing that the regulation may take effect
“ only if legislation is enacted into law” directing the Secretary to promulgate
such a regulation— i.e., the first of the two alternative prerequisites for putting
the regulation into effect— is severable from the committee approval provision.
O ur conclusion on that point is governed by the same considerations discussed
above and mirrors the calibrated method of severance employed by the Supreme
Court in Chadha. There, the C ourt struck only the unconstitutional one-House
veto provision, while letting stand an accompanying report-and-wait clause.
Chadha, 462 U.S. at 935 & n.9.
Here, striking only the unconstitutional committee approval clause leaves stand­
ing the bar against use of appropriations to implement the regulation, together
with a separate proviso that the regulation may “ take effect” through the enact­
ment o f authorizing legislation. Such a “ remainder” of the section is intelligible,
consistent with the main thrust o f congressional intent, and would not result in
a provision that fundamentally alters the measure that was actually enacted. Al­
though it might be argued that the two remaining provisions would be somewhat
redundant, the fact remains that each produces a result that the other does not.
While the spending restriction would bar the use o f FY 1996 appropriations to
implement the regulation both before and after its scheduled effective date of Au­
gust 26, 1996, the “ take effect” proviso would authorize the use of appropriated
6 To the extent that this statement asserts that section 726 was intended to establish a permanent bar against
the regulation’s taking effect, it would be inconsistent with Senator C ochran’s earlier remarks in the pre-Conference
Senate debate. TTiere, he stressed that he w as “ not advocating legislation on this bill.” 141 Cong. Rec. at 25,571.

238

Severability and Duration o f Appropriations Rider Concerning Frozen Poultry Regulations

funds if legislation is enacted that directs the Secretary to promulgate the regula­
tion.
3. Perm anent or Tem porary Legislation
You have also inquired whether section 726 should be regarded as permanent
or temporary legislation. As explained above, we regard both the bar against the
use of FY 1996 appropriations and the provision that the poultry regulation can
be put into effect only through enactment of legislation as severable and sustain­
able provisions of that section. It is self-evident that the restriction on the use
of FY 1996 appropriations is temporary legislation and does not govern the use
of future appropriations. In unequivocal terms, that provision affects only the use
of “ funds appropriated or otherwise made available by this A ct.” 109 Stat. at
332 (emphasis added). The more difficult question is whether the provision that
the regulation may not “ take effect” without the enactment of authorizing legisla­
tion expires with the end of FY 1996, or continues beyond that date.
Although the enactment of permanent, substantive legislation through appropria­
tions acts is generally disfavored, see TVA v. Hill, 437 U.S. 153, 190 (1978),
it is recognized that Congress may constitutionally do so. United States v. Will,
449 U.S. 200, 221-22 (1980); United States v. Dickerson, 310 U.S. 554 (1940).
As the Supreme Court has stated, the ‘“ whole question’ ” of whether a given
appropriations rider validly enacts permanent legislation “ ‘depends on the inten­
tion of Congress as expressed in the statutes.’ ” Will, 449 U.S. at 222 (quoting
United States v. Mitchell, 109 U.S. 146, 150 (1883)).
In Building & Constr. Trades D ep ’t, AFL-CIO v. Martin, 961 F.2d 269 (D.C.
Cir.), cert, denied, 506 U.S. 915 (1992) (“ BCTD v. M artin” ), the Court of Ap­
peals for the D.C. Circuit addressed that question with reference to another appro­
priations act rider restricting the implementation o f identified agency regulations.
The provision in question there provided:
Notwithstanding any other provision of law, no funds shall be ex­
pended by the Secretary of Labor to implement or administer [var­
ious regulations based upon the Davis-Bacon Act] . . . or to imple­
ment or administer any other regulation that would have the same
or similar effect.
Dire Emergency Supplemental Appropriations for Consequences o f Operation
Desert Shield/Desert Storm, Food Stamps, Unemployment Compensation Admin­
istration, Veterans Compensation and Pensions, and Other Urgent Needs Act of
1991, Pub. L. No. 102-27, §303, 105 Stat. 130, 151. In holding that this section
could not be construed as permanent legislation, the court explained the basic
governing principles:
239

Opinions o f the O ffice o f Legal Counsel in Volume 20

While appropriation acts are “ Acts of Congress” which can sub­
stantively change existing law, there is a very strong presumption
that they do not, and that when they do, the change is only intended
for one fiscal year. In fact, a federal appropriations act applies only
for the fiscal year in which it is passed, unless it expressly provides
otherwise. Accordingly, a provision contained in an appropriations
bill operates only in the applicable fiscal year, unless its language
clearly indicates that it is intended to be permanent.
BCTD v. M artin, 961 F.2d at 273—74 (citations omitted).

The court further explained that such an intent is principally established through
“ words of futurity or permanency,” such as the phrase, “ ‘to apply in all years
hereafter.’ ” Id. at 274. Finding that “ nothing in the rider affects the ability of
the Secretary to promulgate the present regulations at any time other than during
the 1991 fiscal year,” the court concluded that it was not permanent legislation.
Id.

Given the principles reflected in opinions such as BCTD v. Martin and Minis
v. U nited States, 40 U.S. (15 Pet.) 423, 445 (1841), clear and convincing evidence
of congressional intent is needed to establish that a provision in an appropriations
act constitutes permanent legislation. Based on the text and legislative record pre­
sented here, we conclude that this exacting standard has not been satisfied and
that the congressional approval prerequisite is effective only during fiscal year
1996.
First, the text of section 726 does not unambiguously express an intent to enact
permanent legislation unrelated to annual appropriations. Rather, the “ take effect”
restrictions are expressed in a “ proviso” linked to a restriction on the use of
FY 1996 appropriations. Matter expressed in the form o f a proviso in an appropria­
tions bill is generally restricted to the fiscal year covered by the bill. See Minis,
40 U.S. at 445—46; Permanent Legislation in an Appropriation A ct— Gwinn
Am endm ent Involving Public H ousing, 41 Op. Att’y Gen. 274, 277-78 (1956).
Although the proviso in section 726 does not impose a precondition on the spend­
ing restriction that precedes it, and although the intended scope of the proviso
is not entirely clear, the use o f this format nonetheless suggests that the “ take
effect” limitation is tied to the restriction on use of the appropriation.
Second, section 726 does not contain the terms o f “ futurity” (such as “ here­
after” ) that are given crucial significance in determining whether an appropria­
tions rider creates permanent legislation. See BCTD v. Martin, 961 F.2d at 27374. Although we do not consider the absence of such terms dispositive, it is per­
suasive in combination with the other factors presented here.
Finally, the pertinent legislative history is inconsistent in key respects and ulti­
mately inconclusive on the permanence issue. W e acknowledge that the pre­
viously-quoted colloquy between Senators Cochran and Bumpers preceding the
Senate vote on the conference report might be cited as strong evidence that the
240

Severability and Duration o f Appropriations Rider Concerning Frozen Poultry Regulations

section 726 proviso was intended as a permanent bar to the regulation’s taking
effect in the absence of approving legislation. See 141 Cong. Rec. at 27,744. Al­
though that colloquy provides significant legislative history, its force is substan­
tially undercut by Senator Cochran’s earlier statement during the Senate debate,
when he pointedly denied that he intended to enact substantive legislation on the
agricultural appropriations bill. Id. at 25,571.7 Moreover, inasmuch as the Cochran-Bumpers colloquy was undertaken after the House had taken its final vote
on the conference report, and no similar expressions were made in the House,
we cannot readily conclude that it reflected the will or understanding of the House.
Especially in light of section 726’s confusing textual formulation, we do not find
the legislative history sufficiently clear and consistent to satisfy the strict standards
for establishing the permanence of an appropriations proviso.8
RICHARD L. SHEFFRIN
D eputy Assistant Attorney General
Office o f Legal Counsel

7 This disclaimer was significant, because an acknowledgment that a permanent provision w as intended would
have invited a point o f order based on charges that section 726 violated Senate Rule XVI, w hich prohibits the
inclusion of permanent legislation in appropriations bills reported by the Appropriations Committee, as well as in
floor amendments to appropriations bills.
8 We have also considered the contention that an appropriations act provision m ay be construed as permanent
“ if construing it as temporary would render the provision meaningless o r produce an absurd re su lt." 1 GAO, Prin­
ciples o f Federal Appropriations Law 2 -3 2 (2d ed. 1991). Here, the USDA regulation is not scheduled to take
effect until August 26, 1996. Because fiscal year 1996 expires on O ctober 1, 1996, the “ take effe c t" proviso would
come into play for only 36 days if it operates only during FY96. Thus, it might be argued that Congress w ould
not have enacted the proviso to achieve such an inconsequential effect and it follows that a permanent effect was
intended. We do not find that argument conclusive for a number o f reasons. First, we believe the “ take e ffe c t"
proviso does add a meaningful component above and beyond the spending prohibition. Section 726 was enacted
nearly a full year before the expiration o f the fiscal year. At any time during that period. C ongress could enact
a law directing the Secretary to promulgate the regulation, thereby making funds available to implement the regulation
without requiring a separate appropriation. Second, the Comptroller General opinions applying this principle have
been generally limited to situations where the measure in question would be rendered effective fo r extremely brief
periods (e.g., one day) if its effect were limited to the fiscal year covered by the appropriations bill in question.
See id. at 2-32. That is not the case here. Finally, if the “ take effect" proviso is read broadly to foreclose enforcement
of the regulation until Congress says otherwise, then the appropriations limitation becomes, if not meaningless,
of little real effect. In short, section 726 is subject to this sort o f attack how ever it is read.

241